Citation Nr: 1505360	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  09-31 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for right knee pain. 

2.  Entitlement to service connection for right knee disorder. 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

J. Murray, Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from July 1990 to June 1993 and from June 1995 to November 2004. 

These matters come on appeal before the Board of Veterans' Appeals from an August 2007 rating decision by the Department of Veterans Affairs, Regional Office located in Boston, Massachusetts (RO).  In the August 2007 rating decision, the RO reopened the previously denied claim based on the receipt of new and material evidence, but confirmed and continued the denial of the underlying claim.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied the Veteran's claim for entitlement to service connection for right knee pain because the evidence of record failed to demonstrate a current diagnosed disorder.  The Veteran he did not appeal this decision.

2.  The additional evidence associated with the claims folder subsequent to the March 2005 rating decision relates to an unestablished fact (diagnosis of osteoarthritis of the right knee) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

The March 2005 RO rating decision which denied the claim for right knee pain is final; new and material evidence has been received to reopen the Veteran's previously denied claim.   38 U.S.C.A. § § 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  

Here, given the Board's favorable dispositions of Veteran's request to reopen his previously denied claim for right knee pain, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to that issue have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim.  

The Veteran seeks entitlement to service connection for a right knee disorder.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claim of service connection for right knee pain have been received.

In general, VA rating decisions or Board decisions that are not timely appealed are final.  38 U.S.C.A. §§ 7104(b); 7105; 38 C.F.R. § 20.1100; 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has recently stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513(1992).

Here, the Veteran's original claim for service connection for right knee pain was denied by the RO in a March 2005 rating decision, because the evidence failed to demonstrate a current diagnosed disability that was incurred in service.  The Veteran was notified of the denial of his claim, but he did not appeal within a year of that decision, and that decision is final.  38 C.F.R. § 20.1103.  

At the time of the March 2005 rating decision, the evidence of record included the Veteran's service treatment records, the reports of a January 2005 VA general medical examination, and VA treatment records.  Although the Veteran's service treatment records reflected that he sought treatment for right knee problems in 1996, 1999, and 2004, the findings from the January 2005 VA examination report did not reflect a current diagnosed disability related to the Veteran's complaints of knee pain. 

The additional evidence received since the March 2005 rating decision includes VA treatment records documenting a diagnosis of osteoarthritis in the right knee since July 2006.  The additional medical evidence received since the RO's March 2005 rating decision relates to unestablished fact (a current diagnosed disability involving the right knee) and that is necessary to substantiate the claim.  Further, the additional records are neither cumulative nor redundant, and that they raise a reasonable possibility of substantiating the claim.  

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claim.  On that basis, the claim for service connection of prostatitis is reopened.  38 C.F.R. § 3.156.

The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the Veteran's claims, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.


ORDER

New and material evidence has been received, and the claim for entitlement to service connection for right knee pain is reopened. 



REMAND

Although new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for right knee pain, the Board finds that additional development is needed prior to adjudication of the claim. 
 VA treatment records show the Veteran has a current diagnosis of osteoarthritis in his right knee since July 2006.  A review of his service treatment records show that he was first treated for right knee problems in January 1996, and he later received physical therapy for continuing complaints of knee problems.  He was assessed with right patellar tendon bursitis in 1996, and he was later assessed with retro patellar pain syndrome in 1999.  A January 1999 service MRI report shows that the Veteran's right knee did not involve any meniscal abnormalities and only revealed evidence of MCL sprain.  The Veteran complained of right knee pain his June 2004 report of medical history prior to separation.  A June 2004 service x-ray of the right knee revealed findings of mild narrowing of medial compartment but no other abnormalities.  A subsequent January 2005 VA x-ray report showed an unremarkable right knee exam. 

A remand is need to afford the Veteran with a VA examination in order to obtain a medical opinion on whether the Veteran's current diagnosed osteoarthritis in his right knee is related to his in-service complaints and treatment for right knee problems.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all available VA and non-VA treatment records are obtained.  The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to VA.

2. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed right knee disorder.  The claims file and electronic record should be made available to the examiner for review prior to examination.  All indicated tests and studies should be performed and clinical findings should be reported in detail.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current diagnosed right knee disorder had its clinical onset during service or otherwise is related to an injury or other event or incident of the Veteran's period of service.  In doing so, the examiner should consider the Veteran's in-service treatment in 1996, 1999, and 2004 for right knee pain. 

A complete rationale for any opinions expressed must be provided.

3.  After completing the above, and any other development deemed necessary, readjudicate the claim for service connection.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case.  The Veteran and his representative should also be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


